Dear Senate Herbert,
¶ 0 This office has received your request for an official Opinion wherein you asked, in effect, the following questions:
1. Does the Oklahoma Tax Commission have the authority tomandate that county assessors and/or county treasurers shallissue only a Manufactured Home Certificate 936 (OTC Form 936) asa receipt for payment of the taxes required by 68 Ohio St. 1991, §2813[68-2813]?
2. May the Department of Public Safety issue a permit to move amanufactured home pursuant to 47 Ohio St. 1991, § 14-103D[47-14-103D], if allad valorem taxes are paid on a mobile home but a ManufacturedHome Certificate 936 (OTC Form 936) has not been issued?
¶ 1 All property in this State, except that which is specifically exempted by law, is subject to ad valorem taxation.68 Ohio St. 1991, § 2804[68-2804]. Manufactured, or mobile, homes present unique problems for a tax assessor. The mobility of the home many times leads to difficulties in identifying the home's location and tax status. In recognition of the problems associated with manufactured homes the Legislature has adopted a number of statutes including 68 Ohio St. 1991, §§ 2812-2813[68-2812-2813] which provide the basic rules for listing and assessment:
  A. Subject to the provisions of subsection B of Section 13 of this act [68 Ohio St. 1991, § 2813[68-2813]], a manufactured home which is located on land owned by the owner of the manufactured home shall be listed and assessed in the county in which it is located for ad valorem taxation as is real property pursuant to the provisions of the Ad Valorem Tax Code. The person owning and residing in such manufactured home may apply for homestead exemption. The county assessor shall approve the application of such person if all requirements of law for such exemption have been met.
  B. A manufactured home which is located on land not owned by the owner of the manufactured home shall be listed and assessed in the county in which it is located for ad valorem taxation as is personal property pursuant to the provisions of the Ad Valorem Tax Code.
  C. Each year that a manufactured home is subject to ad valorem taxes as provided by law, the county assessor and the county treasurer shall transmit the information relating to ad valorem tax payment to the Oklahoma Tax Commission which shall identify the manufactured home and record the payment in the computer system provided for by Section 1113 of Title 47 of the Oklahoma Statutes. The county assessor and treasurer of each county shall provide such information as may be required in order to implement the provisions of this section.
68 Ohio St. 1991, § 2812[68-2812].
¶ 2 Title 68 further provides:
  A. On the first day of January of each year, the county assessor of the county in which a manufactured home is located shall list, assess and tax such manufactured home as required by the provisions of Section 2812 of this title and the Ad Valorem Tax Code.
  B. In addition to the other requirements prescribed by law for the listing and assessing of real property pursuant to the provisions of the Ad Valorem Tax Code, when listing the value of real property on which a manufactured home is located and owned by the person owning the manufactured home and when listing the value of the improvements thereon, the county assessor shall separately describe and identify the value of the manufactured home apart from the real property and the value of the other improvements thereon. The value of the real property, the manufactured home, and the other improvements shall be shown separately.
  C. Except as authorized by subsection F of this section, if a manufactured home is to be moved from one county to another within this state, between January 1 and December 31, the county treasurer shall collect the ad valorem taxes due for the full year from the person owning the home prior to the change of location and shall issue to the owner a receipt of taxes paid and a tax payment decal. Such receipt and decal shall be conclusive as to proper payment of ad valorem taxes upon such home for all assessment years preceding the year of the receipt by the county issuing such receipt and decal.
  D. If after payment of taxes due the owner of a manufactured home makes a subsequent move in the same year, the county treasurer of the county in which the manufactured home is located shall issue a release of taxes paid to the owner.
  E. After issuance of a receipt of taxes paid and a decal pursuant to the provisions of subsection C of this section and after notification by the county treasurer of such payment or after issuance of a release of taxes paid pursuant to subsection D of this section, the county assessor of the county in which the manufactured home is located shall furnish to the county assessor of the county where the manufactured home is to be located, the following information:
1. The name of the owner of the manufactured home;
  2. The serial number or identification number of the manufactured home;
  3. The registration number given to the manufactured home by the Oklahoma Tax Commission;
  4. The address or legal description where the manufactured home is to be located;
  5. The actual retail selling price of the manufactured home, excluding Oklahoma state taxes; and
  6. Any other information necessary to enable the county assessor to list and assess the proper ad valorem taxes for the manufactured home for the following year.
  F. When lawfully repossessing a manufactured home which has been listed and assessed as real property pursuant to the provisions of subsection A of Section 2812 of this title, a holder of a perfected security interest in the home is authorized to pay the ad valorem taxes for the full current year and which may be due for any prior year on the manufactured home based on the assessed value of the home pursuant to the provisions of subsection B of this section apart from the real property and the other improvements thereon. The county treasurer shall issue a receipt of taxes paid to said holder and a decal showing the payment of such taxes. Such receipt shall be issued notwithstanding the existence of a tax sale certificate issued as a result of a tax sale to a purchaser of property upon which a manufactured home is located and for which the holder of a perfected security interest makes payment as authorized by this subsection. Such receipt shall be issued if the procedures prescribed by Section 3106 of this title are followed. If a tax sale certificate has been issued as required by law and the notice of sale contained the statement concerning the right of a secured party to repossess the manufactured home, the amount of taxes paid by the holder of the security interest shall be refunded to the holder of the tax sale certificate. Said receipt shall be evidence of payment of the ad valorem taxes for purposes of obtaining a permit. The Department of Public Safety shall not issue a permit pursuant to the provisions of Section 14-103D of Title 47 of the Oklahoma Statutes until all ad valorem taxes are paid on the manufactured home.
  G. 1. The decal shall be affixed to the manufactured home license plate as evidence of the ad valorem tax paid and shall remain on the license plate while the manufactured home is in transit.
  2. It shall be a misdemeanor for any person to transport or cause to be transported a manufactured home without the decal affixed as required by this section.
  3. The decal issued pursuant to subsection C of this section shall be of such size, color, design and numbering as the Commission may direct. The tax payment decals shall be made with reflectionized material so as to provide effective and dependable brighteners during the service period for which the tax payment decal is issued. The Commission shall issue such tax payment decals to the various county treasurers of the state in order for a manufactured home owner or repossessor to move the manufactured home.
68 Ohio St. 1991, § 2813[68-2813] (emphasis added).
¶ 3 Section 2835(A) of Title 68 requires the Tax Commission to "prescribe for the use of all county assessors, suitable blank forms for the listing and assessment of all property, both real and personal." Further, 68 Ohio St. 1991, § 2875[68-2875](D)(2) provides that the Ad Valorem Division shall have the authority to prescribe forms "for the county assessors' use in assessment procedure." Pursuant to this authority the Tax Commission has adopted its Manufactured Home Certificate 936 (OTC Form 936). Form 936 serves two purposes; the first is as a receipt and release of ad valorem taxes. The form also is used to provide ownership and assessment information for the location to which the manufactured home is to be moved. OTC Form 936 is a "tracking device" used as part of the assessment function. Without information as to the new location of the manufactured home, it would be quite possible for the property to be lost to the ad valorem tax system. The form is also used to verify that taxes due have been paid. Payment of taxes is required prior to issuance of a moving permit and is therefore part of the assessment process codified in 68 Ohio St. 1991, § 2813[68-2813]. The Legislature has granted the Tax Commission authority to prescribe forms for use in the assessment process. Therefore, the Tax Commission has authority to require that Manufactured Home Certificate 936 (OTC Form 936) be the exclusive form used by assessors and treasurers.
¶ 4 As to your second question, subsection (F) of Section 2813 of Title 68 provides in pertinent part:
  The Department of Public Safety shall not issue a permit pursuant to the provisions of § 14-103D of Title 47 of the Oklahoma Statutes until all ad valorem taxes are paid on the manufactured home.
¶ 5 Subparagraph C of the above-referenced Section 14-103D provides:
  [T]he Department of Public Safety shall not issue a permit to any person to transport or move a manufactured home without evidence of payment of the required registration fees, ad valorem or excise taxes on such manufactured home.
47 Ohio St. 1991, § 14-103D[47-14-103D](C).
¶ 6 Oklahoma Tax Commission Rule 710:10-9-17(4) mandates that the proof of payment of ad valorem taxes shall be the "Manufactured Home Certificate 936 (OTC Form 936)." Subsection C of 47 O.S.1991, § 14-103D[47-14-103D] requires "evidence of payment of . . . ad valorem taxes." The Tax Commission, through the rules of its Ad Valorem Division, has mandated that the appropriate "evidence of payment" is Tax Commission Form 936. As stated in answer to your first question, the Tax Commission has the authority to prescribe such a form. Title 75 Ohio St. 1991, § 308.2[75-308.2](C) provides that agency rules are "valid and binding on persons they affect, and shall have the force of law unless amended or revised or unless a court . . . determines otherwise." Unless the rule is changed or a court determines that the rule should be set aside, it is binding. In answer to your second question, in the absence of a Manufactured Home Certificate 936 (OTC Form 936), there is not sufficient "evidence of payment" of ad valorem taxes and the Department of Public Safety may not issue a permit under 47 O.S.1991, § 14-103D[47-14-103D](C).
¶ 7 It is, therefore, the official Opinion of the AttorneyGeneral that:
1. The Oklahoma Tax Commission has the authority to mandate thatcounty assessors and/or county treasurers shall issue only aManufactured Home Certificate 936 (OTC Form 936) upon payment ofthe taxes required by 68 Ohio St. 1991, § 2813[68-2813].
2. The Department of Public Safety may not issue a permitpursuant to the provisions of 47 Ohio St. 1991, § 14-103D[47-14-103D], unlessa Manufactured Home Certificate 936 (OTC Form 936) evidencingpayment of all current and past taxes has been issued.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
DOUGLAS F. PRICE ASSISTANT ATTORNEY GENERAL